DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on January 14, 2022 is acknowledged.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The IDS received on April 22, 2019 is proper and is being considered by the Examiner.
Drawings
	The drawings received on November 2, 2018 are acceptable.
Specification
	The specification is objected for making referenced elements which do not exist.

	On paragraph [0052], a reference is made to element 54 of Figure 6 as being a dielectric layer.  Figure 6 does not contain any reference to element 54.

    PNG
    media_image1.png
    488
    464
    media_image1.png
    Greyscale
Additionally, section [0054] of the specification discloses that a first capacitance test electrode 61 is connected with the first base beam 51 and a second capacitance test electrode 62 is connected with the base beam 52.
However, as seen, first capacitance electrode 61 is connected to 52 (on top of 52), not to 51. 
Clarification is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toumazou et al. (Nature Methods, July 2013, vol. 10, no. 7, pages 641-646).
As pointed out in In re Mott, 190 U.S.P.Q. 536 (CCPA 1975), "Claims must be given broadest reasonable construction their language will permit in ex parte prosecution, and applicant who uses broad language runs the risk that others may be able to support the same claim with a different disclosure."  

    PNG
    media_image2.png
    221
    530
    media_image2.png
    Greyscale
With regard to claim 1, Toumazou et al. teach a chip comprising the below structure (from Fig. 2, below):
As seen, the device comprises: a) a body (the entire structure), comprising an accommodating chamber (see the three chambers), and a temperature testing element (see yellow temperature sensor per heater, yellow), wherein the temperature testing element is configured for testing temperature variation amount in the accommodating chamber (the temperature sensors detect temperature changes, as required when programed for temperature cycling reactions, “we examined the ability of the integrated circuit to perform real-time PCR amplification”, page 643, 2nd column).
	With regard to claim 13, the sensors are present for each sensing area (see above).
	Therefore, Toumazou et al. anticipate the invention as claimed.
s 1-4, 9, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toda et al. (IEEJ Transactions on Electrical and Electronic Engineering, January 2017, vol. 12, pages 153-160).

    PNG
    media_image3.png
    71
    242
    media_image3.png
    Greyscale
With regard to claims 1, 12, and 20, Toda et al. teach a chip comprising the below structure (from Fig. 5):

    PNG
    media_image4.png
    298
    527
    media_image4.png
    Greyscale
As shown, the chip has a body comprising an accommodating chamber and a temperature testing element (see the left chamber as accommodating chamber) and the yellow protrusion therein a temperature testing element, wherein the temperature testing element is configured for testing temperature variation amount in the accommodating chamber (see Figure 5, wherein temperature change is detected over time; also, “review is focused on the application of the cantilever beam temperature sensor as applied to biotechnology,” page 153, 2nd column; “such as monitoring the temperature of single cells or a small number of cells, the cells are suspended in the vicinity of the cantilever beam tip so the heat is locally concentrated only at the cantilever beam tip”, page 154, 1st column, see below Figure 1 left):

	With regard to claim 3, the artisans employ a temperature testing element which comprises: i) a cantilever beam (see above Figure 1 and 5) on a cavity of the accommodating chamber (see Figure 5) and configured to be thermally deformable (deflection of the cantilever, “second operation mode of the cantilever beam is the bending mode, which measures the static deflection of the beam … film deposited on the cantilever generates surface stresses while bending upward … or bending downward … due to the swelling or shrinkage effect”, page 154, 2nd column; “measure the deflection of the cantilever”, page 155, 2nd column, bottom paragraph); ii) a deformation detecting element (“[p]iezo-resistive detection with strain gauges is another technique that can be integrated into the cantilever beam to monitor deflection”, page 156, 1st column, 1st paragraph), wherein the orthogonal projection of the cantilever beam on a plane where bottom surface of the accommodating chamber is located is at least partially overlapped with the bottom surface of the accommodating chamber (see Figure 5f which is identical to Applicants’ configuration).
	With regard to claim 4, the cantilever is formed with a first layer as the base layer made of SiO2, and an intermediate SiNx layer and a top layer mad of Au, and an intermediate layer of Cr (see Figure 7, also, “SiO2 layer … was formed on the silicon x … was grown on the SiO2 layer … thin layers of Cr and Au were deposited on the SiNx layer”, page 157, 2nd column).
	With regard to claim 9, the Au material is located at the end of the cantilever (see Au material on the left side of the cantilever below, from Figure 7(f)):

    PNG
    media_image5.png
    94
    269
    media_image5.png
    Greyscale

	Therefore, Toda et al. anticipate the invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toda et al. (IEEJ Transactions on Electrical and Electronic Engineering, January 2017, vol. 12, pages 153-160) in view of de Charmoy Grey et al. (U.S. Patent No. 6,575,020, issued June 10, 2003).
The teachings of Toda et al. have already been discussed above.
Toda et al., while teachings device comprising a chamber and cantilever therein for the purpose of detecting temperature variations therein, as well as explicitly st column), the artisans do not actually teach a cantilever comprising this means.
de Charmoy Grey et al. explicitly teach sensor which comprises a chamber and a cantilever disposed therein (see Figure 1), with a piezoresistor on the cantilever (see Figure 4, also, “detecting means for detecting the mechanical parameter associated with the first flexible member [i.e., cantilever beam] may comprise a piezoresistive element, preferably being an integral part of the first flexible member … the piezoresistive element form a part of the balanced bridge …”, column 4, lines 51-55; “first and second flexible members may comprise a micro-cantilever having a first and second end”, column 7, lines 27-28), wherein the artisans state that the use of piezoresistive means provides, “a direct measure of the stress formation in the microscopic flexible structure” (column 10, lines 10-12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Toda et al. with the teachings of de Charmoy Grey et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Toda et al. already teach that the use of piezoresistive means for detecting a cantilever beam’s deflection had been well-known.  While the 
“It is a further disadvantage of most of the above mentioned systems that the micro-cantilever deflection is detected optically.  This disadvantage is due to the fact that it may be difficult to obtain optical access to a specific micro-cantilever – especially in case where a plurality of micro-cantilevers are closely spaced and in the case where the liquid is not transparent” (column 3, lines 22-28, de Charmoy Grey et al.)

Therefore, one of ordinary skill in the art would have been motivated to take the explicit suggestion made by Toda et al. and incorporate any of prior art known means of detecting the cantilever beams’ deflection, such as piezoresistive means, thereby arriving at the invention as claimed, while further having a certain expectation of success based on the teachings of de Charmoy Grey et al. who provided the details of such a cantilever, as well as an additional motivation that doing so would have provided the artisan to directly detect the cantilever beam’s deflection even in samples/configuration where optical deflection may not have been feasible.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Toda et al. (IEEJ Transactions on Electrical and Electronic Engineering, January 2017, vol. 12, th International Conference on Solid-State and Integrated-Circuit Technology, 2008, pages 2408-2411).
The teachings of Toda et al. have already been discussed above.
Toda et al. teach the principle behind the causative force behind a cantilever’s deflection, that is, forming a cantilever beam by combining two layers of different thermal expansion coefficients, where the difference in the thermal expansion of the layers result in the “deflection of the free end of the cantilever beam” (page 153, 1st column).
	Toda et al., however, do not teach all different means by which cantilever beam’s deflection can be determined.
	Consequently, Toda et al. do not employ a cantilever beam comprising a dielectric layer between the bi-material layers of their cantilever beam, wherein the deformation of the beam is detected via capacitance constituted by the dielectric layer, first, and second layer (or beams) (claims 6 and 7) or that the deformation element comprises a first capacitance test electrode connected with the first base beam and a second capacitance test electrode connected with the second base beam (claim 8).
	Ma et al. teach a temperature sensor based on a cantilever, wherein the artisans teach a multi-layer cantilever, said multilayer comprising a top and bottom layers having a different thermal expansion of coefficient (“top and bottom layers of the sensing structure are Al [aluminum] and heavily doped Si respectively”, page 2408, 2nd column, bottom paragraph), and an intervening layer made of silicon nitride and nd column), wherein the artisans explicitly state that the Al and Si layers are, “used as the electrodes of the capacitor” (therefore electrodes are “connected” with the two layers or beams).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Toda et al. with the teachings of de Ma et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
i.e., predictable outcome):
“an electrical capacitance change that can be easily measured”, page 2408, 2nd column).

MPEP, at 2143.02, states that the prior art can be modified or combined to reject claims as obvious as long as there is a reasonable expectation of success.  To this end, further reasonable expectation of success would have been observed by the one of ordinary skill in the art as the cantilever design of Ma et al. was also directed toward sensing changes in temperature surrounding the cantilever:
“Upon a temperature change, thermal stress is introduced within the multilayer structure by coefficient of thermal expansion mismatches between adjacent thin films.  Especially, the large difference of thermal expansion coefficient between the metal and insulation layer will lead to higher residual stress … resultant moment can be easily generated from this stress field.  Then the multilayer cantilever will bend concave upward or downward when temperature decreased or increased, causing stress and strain in multilayer materials, and changing the capacitance” (page 2408, 2nd column, bottom paragraph to page 2409, 1st column, 1st paragraph).
  Therefore, for the above reasons, the invention as claimed is prima facie obvious over the cited references.
10 is rejected under 35 U.S.C. 103 as being unpatentable over Toda et al. (IEEJ Transactions on Electrical and Electronic Engineering, January 2017, vol. 12, pages 153-160).
The teachings of Toda et al. have already been discussed above.
	While Toda et al. explicitly teach that bimaterial cantilever beams with silicon nitride and aluminum have been known, the artisans do not employ them in their explicit cantilever example for temperature variation:
“The bimaterial cantilever beam calorimeter (CBC) is a composite structure fabricated from thin layers of silicon nitride and a metal.  Very small temperature variations result in the deflection of the free end of the cantilever beam because of the different thermal expansion coefficients of silicon nitride and the metal.  Silicon nitride and aluminum have thermal expansion coefficient …” (page 153, 1st column)

	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to take the suggestion made by Toda et al. and employ another known metal source in the bimaterial cantilever beam disclosed by Toda et al., thereby arriving at the invention as claimed for the following reasons.
	The principle behind the causative force behind a cantilever’s deflection is discussed by Toda et al., that is, forming a cantilever beam by combining two layers of different thermal expansion coefficients, where the difference in the thermal st column).
In addition, Toda et al. teach that cantilever comprised of silicon nitride and aluminum has been successfully used for such a purpose (“concept of CBC … cantilever beam into a calorimeter by coating the AFM silicon nitride cantilever with a thin film of aluminum”, page 153, 2nd column).
	Therefore, one of ordinary skill in the art would have had a certain expectation of success that employing aluminum as one of the layers with the other layer having a different thermal expansion coefficient would have also yielded the same predictable success of inducing the deflection of the cantilever’s beam.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere 
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Toda et al. (IEEJ Transactions on Electrical and Electronic Engineering, January 2017, vol. 12, pages 153-160) in view of Lang et al. (Materials Today, April 2005, vol. 8, no. 4, pages 30-36).
The teachings of Toda et al. have already been discussed above.
Toda et al. do not explicitly teach a cantilever beam being transversely provided at a top end of the accommodating chamber (claim 11); or a plurality of chambers, each comprising the temperature testing element in one-to-one correspondence (claim 13); or the body of the device comprising an inlet, outlet, an “overflow” chamber in communication with the plurality of chambers and inlet and out lets (claim 14); or the configuration of claim 15, with the cross-sectional dimensions recited in claims 16 and 17.
Lang et al. teach an array of cantilever sensor in a device wherein the device comprises an inlet which provides the liquid cell comprising the cantilevers and an outlet (see Figure 5 reproduced below):


    PNG
    media_image6.png
    346
    583
    media_image6.png
    Greyscale
As shown the liquid cell comprises a plurality of cantilevers arranged, wherein a samples are introduced into device via an inlet, loads the cantilevers, then exits via an outlet (“a liquid (biochemical) environment … cantilever sensor array is located in an analysis chamber of 3-90 l in volume, which has inlet and outlet ports for gases or liquids … cantilever deflection is determined via an array of eight vertical-cavity … array is sealed by a Viton® O-ring and a glass plate”, page 32, 2nd column to page 33, 1st column, 1st paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Toda et al. with the teachings of Lang et al., thereby arriving at the invention as claimed for the following reasons.

    PNG
    media_image4.png
    298
    527
    media_image4.png
    Greyscale
	As discussed above, Toda et al. teach a cantilever sensor which can be configured to detect temperature variation occurring in the vicinity (see below), wherein the heat generated in a cell results in the deflection of the cantilever, indicating heat fluctuations.  While Toda et al. did not explicitly teach an overall design of a device which is adopted to perform the assay, the artisans do disclose an exemplary i.e., 
    PNG
    media_image3.png
    71
    242
    media_image3.png
    Greyscale
inlet) a chamber and the cantilever beam affixed to one of the walls of the chamber (see left, from Figure 5).  Therefore, one of ordinary skill in the art would have had a requisite knowledge and the motivation to arrive at a sensor device which comprises a chamber for the cell to be housed, a cantilever located therein as well as an inlet for the sample buffer/reagents to enter.  In addition, one of ordinary skill in the art would have been further motivated to arrive at a sensor comprising a plurality of such chambers for the well-known advantage of the art in increasing the throughput of an assay.  Such rationale is also supported under In reHarza (274 F.2d 669, 124 USPQ 378 (CCPA 1960), wherein the court stated:
“Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a ‘web’ which lies in the joint, and a plurality of ‘ribs’ projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”

Analogously, the duplication of the single chamber taught by Toda et al. and arriving at a device comprising multiple such chambers, for the well-established desire in the art of providing a high-throughput assay would have yielded only the predictable result. (i.e., high-throughput).

    PNG
    media_image6.png
    346
    583
    media_image6.png
    Greyscale
Indeed, Lang et al. evidences such a desire as well as a working example of an array of cantilevers, wherein the array of cantilevers are fed by an inlet channel and the excess coupled to an outlet (see below): 
Therefore, one of ordinary skill in the art would have been motivated to arrive at a device comprising a plurality of chambers, each of which comprising a cantilever, as well as housing means to introduce samples or reagents required to perform the assay of Toda et al. and an outlet to collect the excess of buffers through the device.
With regard to the actual dimensions of the chambers as recited in claims 16 and 17, while Lang et al. or Toda et al. do not teach the diameter and height of their chambers, these dimensions are claimed generically and not deemed critical to the claimed device, and such determinations would have been well-within the purview of the ordinarily skilled artisan in view of optimizing the dimensions of chambers that are tailored for analyzing a particular type of samples.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
	The Office offers the below advice for compact prosecution.
gene sequencing, but none of the claims require the presence of any sequencing elements.  Rather, the claims are broadly claimed to embrace any device comprising a cantilever beam that can detect temperature fluctuation.  However, as evidenced above, a device comprising a chamber and a sample and a cantilever for detecting temperature fluctuations therein is known in the art.  
	The Office advices the Applicants to amend the independent claims to reflect the structure of the device depicted in Figure 3, wherein in each of the chambers, the device comprises the structure of the chip of claim 3, and a bead comprising a target nucleic acid, and reagents for performing a sequencing reaction.  Doing so will render the claims free of prior art as the prior art does not teach or suggest for performing a sequencing reaction wherein the incorporation of nucleotides results in temperature fluctuations that can be detected by the cantilever, wherein said fluctuations indicates base incorporation.
“heat released by complementary pairing of bases producing a phosphoester bond and a hydrogen bond results in rise of a temperature of a reaction environment (i.e., a temperature of the accommodating chamber 2), the temperature testing element 3 determines a type and number of the paired bases by testing the temperature variation amount in the accommodating chamber 2, and sequentially tests the type and numbers of subsequent paired bases by using the same method, so as to obtain a sequence of the gene to be tested.  Heat generated by pairing may be reflected through the temperature variation amount in the accommodating chamber 2 as tested by the temperature testing element 3” (section [0036], specification)


Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 5, 2022
/YJK/